DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-2, 5-9, 12-20 remain pending, and are rejected.
Claims 3-4 and 10-11 have been cancelled.
Claims 21-24 have been added, and are rejected.


Priority
The Examiner has noted the Applicant claiming priority to provision application 62/199,033.
The Examiner has noted the Applicant claiming priority as continuation of U.S. Application 15/224,231 and 16/438,085.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,380,582.

Regarding Claims 1 and 14, with Claim 1 as representative: Claim 1 of issued U.S. Patent No. 10,380,582 discloses a system comprising:
receiving, using one or more processors, a checkout request from a computing device having a display; Claim 1 of U.S. Patent No. 10,380,582 recites “receiving, using one or more processors, a product page checkout request…”.
generating, using the one or more processors, data to be embedded into a wallet-associated checkout button wherein the wallet-associated checkout button occupies an area within the display, wherein the data comprises one or more dynamic images that represent one or more financial accounts and wherein the dynamic images are displayed within the area of the display occupied by the wallet-associated checkout button; Claim 1 of U.S. Patent No. 10,380,582 recites “generating, using the one or more processors, data to be embedded into a wallet-associated checkout button…”.
receiving, using the one or more processors, a payment request; Claim 1 of U.S. Patent No. 10,380,582 recites “receiving, using the one or more processors, a payments request”.
morphing, using the one or more processors, the wallet-associated checkout button into an additional graphical user interface to receive password data associated with the one or more financial accounts. Claim 1 of U.S. Patent No. 10,380,582 recites “expanding, using the one or more processors, the wallet-associated checkout button into an additional graphical user interface to receive password data associated with the one or more financial accounts”.


Allowable Subject Matter
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention. 

The most pertinent prior art made of record include Lim (US 20140074655 A1), Allen (US 20140324690 A1), PTO-892 Reference U, and PTO-892 Reference V.

Lim discloses a similar invention of a checkout button for one-tap checkout as the instant application, but Lim discloses a separate button for the one-tap checkout from the user/password input, and does not morph the button to provide a graphical interface to input credentials.

Allen discloses a system for improved digital wallet tools, including varying the logo of the checkout button to be a logo of American express, partner issuer banks, or other digital wallet providers. However, Allen does not disclose morphing the button to provide an interface to input credentials.

PTO-892 Reference U discloses the Windows log in button, where the account is selected, the password input text box is displayed over the account icon. However, the button./icon of the accounts is not morphed, but merely a text box is overlayed on top of the icon to input a password.

PTO-892 Reference V discloses a graphical interface to reduce the information displayed on screen in presence of many icons or information with different kinds of buttons, but the reference does not disclose morphing buttons to provide a new graphical interface.
In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, the claims remain rejected under double patenting. This rejection must also be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./             Examiner, Art Unit 3625                                                                                                                                                                                           
/Jeffrey A. Smith/             Supervisory Patent Examiner, Art Unit 3625